Citation Nr: 1615413	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-49 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to October 6, 2014, and in excess of 40 percent thereafter for lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging.

2.  Propriety of the assignment of a separate rating for right lower extremity radiculopathy, evaluated as 20 percent from October 6, 2014 to July 21, 2015, and 10 percent as of July 22, 2015.

3.  Propriety of the assignment of a separate rating for left lower extremity radiculopathy, evaluated as 20 percent from October 6, 2014 to July 21, 2015, and 10 percent as of July 22, 2015.

4.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

5.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

6.  Entitlement to an initial compensable rating prior to October 6, 2014, and in excess of 20 percent thereafter for residuals of right great toe and foot injury.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1984.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the jurisdiction of the RO in Winston-Salem, North Carolina. 

Specifically, in the August 2007 rating decision, the RO granted service connection effective April 26, 2005, and assigned initial ratings of 20 percent for lumbosacral strain; 10 percent for right knee strain; 10 percent for left knee strain; and zero percent for residuals of right great toe and foot injury.
 
Following the August 2007 rating decision, in July 2008 the Veteran submitted a statement in support of claim in which he requested "to reopen my service connected claims for" (1) lumbosacral strain, (2) left and right knees, and (3) right toe.  In response the RO issued a rating decision in December 2008 that continued the respective disability ratings then in effect for the four service-connected disabilities subject to this appeal.  
 
Subsequently, in January 2009, the Veteran submitted a statement containing a notice of disagreement appealing the denials of the December 2008 rating decision as to each of the four claims with respect to disability ratings.  In the November 2009 statement of the case, the RO considered the appeal as arising from the December 2008 rating decision. 

However, because lay statements and VA treatment records submitted within the one-year period following the August 2007 decision are new and material, the appeal actually arises from the August 2007 rating decision granting service connection and assigning the initial disability ratings effective from April 26, 2005.  See 38 C.F.R. § 3.156(b) (2015).  Therefore, the August 2007 rating decision did not become final, and it is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  

The matter was previously remanded by the Board in August 2014 for additional development.

While on remand, in a June 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the initial disability rating for residuals of right great toe and foot injury from zero to 20 percent effective October 6, 2014.  In a subsequently submitted VA Form 21-0958, Notice of Disagreement, dated in July 2015, the Veteran stated that he disagreed with the effective date of the award of 20 percent, claiming an earlier effective date for the 20 percent disability rating assignment, which he stated should be August 8, 2005.  However, this is part of a present claim already on appeal for a higher initial disability rating since April 26, 2005.  
 
In a July 2015 rating decision, the AOJ increased the disability rating for the Veteran's service-connected lumbosacral spine disability, thereafter identified as lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging, from 20 to 40 percent effective from October 6, 2014.  

In that rating decision, the AOJ also granted service connection, effective October 6, 2014 for (1) right lower extremity radiculopathy associated with lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging and (2) left lower extremity radiculopathy associated with lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging.  That decision assigned each disability a 20 percent disability rating for the period prior to July 22, 2015, and a 10 percent disability rating since July 22, 2015.  

The Veteran did not appeal that decision.  However, the propriety of the assigned effective dates and ratings for the Veteran's bilateral radiculopathy are part and parcel of his claim of entitlement to a higher initial rating for his service-connected lumbar spine disability as the rating criteria governing the evaluation of such spine disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code, with respect to the entire appeal period since date of claim on April 26, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating formula for Diseases and Injuries of the Spine, Note (1) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the appeal period prior to October 6, 2014, the Veteran's service-connected lumbar spine disability was manifested by pain with limited motion, but was not productive of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during the past 12 months; or, associated objective neurologic abnormalities.

2.  For the appeal period beginning October 6, 2014 the Veteran's service-connected lumbar spine disability is manifested by pain with limited motion, but is not productive of unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months; or, associated objective neurologic abnormalities other than radiculopathy of both lower extremities.

3.  For the appeal period prior to October 6, 2014, right lower extremity radiculopathy associated with the Veteran's lumbar spine disability is not shown.  

4.  For the appeal period from October 6, 2014, to July 21, 2015, right lower extremity radiculopathy results in no more than moderate incomplete paralysis of the sciatic nerve.

5.  For the appeal period beginning July 21, 2015, right lower extremity radiculopathy results in no more than mild incomplete paralysis of the sciatic nerve.

6.  For the appeal period prior to October 6, 2014, left lower extremity radiculopathy associated with the Veteran's lumbar spine disability is not shown. 

7.  For the appeal period from October 6, 2014, to July 21, 2015, left lower extremity radiculopathy results in no more than moderate incomplete paralysis of the sciatic nerve.

8.  For the appeal period beginning July 21, 2015, left lower extremity radiculopathy results in no more than mild incomplete paralysis of the sciatic nerve.

9.  For the entire appeal period, the Veteran's right knee strain is manifested by knee pain with limited motion, without ankylosis, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of tibia and fibula, or genu recurvatum. 

10.  For the entire appeal period, the Veteran's left knee strain is manifested by knee pain with limited motion, without ankylosis, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of tibia and fibula, or genu recurvatum.

11.  For the appeal period prior to October 5, 2014, the Veteran's residuals of right great toe and foot injury resulted in no more than a mild foot injury, without evidence of flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion of or nonunion of tarsal or metatarsal bones.

12.  For the appeal period beginning October 6, 2014, the Veteran's residuals of right great toe and foot injury results in no more than a moderately severe foot injury, without evidence of flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion of or nonunion of tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent prior to October 6, 2014, and in excess of 40 percent thereafter for lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2015). 

2.  The assignment of a separate 20 percent rating, but no higher, as of October 6, 2014, but no earlier, and a 10 percent rating, but no higher, as of July 21, 2015, but no earlier, for right lower extremity radiculopathy was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

3.  The assignment of a separate 20 percent rating, but no higher, as of October 6, 2014, but no earlier, and a 10 percent rating, but no higher, as of July 21, 2015, but no earlier, for left lower extremity radiculopathy was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an initial rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5003 (2015). 

5.  The criteria for an initial rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5003 (2015).

6.  The criteria for an initial compensable rating prior to October 6, 2014, and in excess of 20 percent thereafter for residuals of right great toe and foot injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his back disability, bilateral knee disabilities, and residuals of right great toe and foot injury from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. 
§ 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In connection with the Veteran's initial rating claims, he was afforded VA examinations in July 2007, September 2008, February 2011, October 2014, April 2015, and July 2015.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the examinations are adequate in order to evaluate the Veteran's service-connected disabilities adjudicated herein as they include interviews with the Veteran, reviews of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims for higher initial disability ratings and no further examination is necessary.

As noted previously, the Board remanded the case for additional development in August 2014, to include obtaining updated VA treatment records and SSA records, and affording the Veteran contemporaneous VA examinations so as to assess the nature and severity of his service-connected disabilities.  Thereafter, the AOJ obtained updated VA treatment records and SSA records and, as indicated in the preceding paragraph, additional VA examinations were provided in October 2014, April 2015, and July 2015.  Therefore, the Board finds that the AOJ has substantially complied with the August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994).

When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

As relevant to the Veteran's lumbar spine disability, when evaluating a condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a) (2).

The Veteran's statements describing the symptoms of his service-connected right tibia and fibula fracture with residuals are deemed competent evidence. The Veteran is competent to report complaints regarding symptoms capable of lay observation. 38 C.F.R. § 3.159(a) (2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75   (2002).

Lumbar Spine Disability

The Veteran's lumbar spine disability, characterized as lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging is evaluated pursuant to Diagnostic Code 5242-5237.

Diagnostic Code 5242 pertains to degenerative arthritis of the spine and Diagnostic Code 5237 pertains to lumbosacral strain, both of which are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Appeal Period Prior to October 6, 2014

During the appeal period from April 26, 2005 to October 5, 2014, the Veteran's lumbar spine disorder is assigned a 20 percent disability rating.  A higher rating of 40 percent based on limitation of motion requires either that forward flexion of the lumbar spine is limited to 30 degrees or less; or, that there is favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

None of the medical evidence on file dated from April 26, 2005 to October 5, 2014 shows findings consistent with either of these criteria.  The Veteran underwent VA examinations in July 2007 and September 2008 during this period.  During such examinations, the Veteran reported having pain in the center of the lumbar area without radiation, which he treated with pain and antiinflammatory medication. He had had no surgeries. He reported having flare-ups with strenuous activity.  He reported that he uses a cane.  He reported that he had daily pain that has gradually become worse over the years.

Additionally, at the July 2007 VA examination, when the range of motion findings were most restricted, flexion was from zero to 45 degrees when pain began; and the combined range of motion of the thoracolumbar spine was 110 degrees.  The Veteran had pain on movement with all of the movements and stopped when the pain started.  

At both examinations, there was objective evidence of pain but following repetitive motion there were no additional limitations in range of motion or otherwise.  The examiner at both examinations reported findings regarding functional impact, specifically, that there was no fatigue, weakness, or lack of endurance; there was limitation secondary to pain; and repetitive motion did not increase loss of range of motion.

Neither of the two VA examinations in July 2007 and September 2008 contains range of motion findings showing that the forward flexion of the lumbar spine was limited to 30 degrees or less, or that there was favorable ankylosis of the entire thoracolumbar spine or more severe symptoms of unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Moreover, while VA treatment records reflect ongoing complaints of back pain, to include periods of flare-ups, and an exacerbation in July 2013 due to a lifting injury, such do not include range of motion findings indicative of those required for a higher rating.
 
There is no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Furthermore, while the Veteran has complained of a decrease in the range of motion as well as pain, he has not alleged that his thoracolumbar spine is ankylosed in any position.  Thus, even considering the Veteran's subjective complaints of pain, the evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned during the appeal period prior to October 6, 2014.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the foregoing, a higher rating than 20 percent is not warranted during the period from April 26, 2005 to October 5, 2014 based on range of motion criteria of  38 C.F.R. § 4.71a, even with consideration of findings of pain, weakness or other symptoms described in DeLuca.  See also Thompson v. McDonald, 2015-7017 WL 877958 (Fed. Cir. Mar. 8, 2016) (Under the schedular criteria of § 4.71a, for evaluation of the spine, all of the ratings for assignment result by meeting the corresponding schedular criteria, with or without symptoms such as pain-whether or not it radiates-stiffness, or aching in the area of the spine affected by residuals of injury or disease). 

Therefore a higher rating is not warranted at any time during the appeal period from April 26, 2005 to October 5, 2014 on the basis of limitation of motion of the lumbar spine as the evidence does not show that the forward flexion of the lumbar spine is limited to 30 degrees or less; or, that or that there was favorable ankylosis of the entire thoracolumbar spine or more severe range of motion symptoms, even with consideration of factors discussed in DeLuca.

The Board has considered whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, during the period from April 26, 2005 to October 5, 2014, neither of the two VA examinations in July 2007 and September 2008 contains findings that the Veteran has had incapacitating episodes due to intervertebral disc syndrome.  During both examinations, there was no radiation of pain beyond pain in the center of the lumbar area.  During the September 2008 VA examination, the Veteran reported that he had had incapacitating episodes with his back requiring him to lose work usually 2 to 3 days at a time, for which "he usually puts himself to bed."  

However, there is no clinical evidence of an incapacitating episode during which the Veteran had a period of acute signs or symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician as required by the rating criteria.  A radiology report of lumbosacral spine examination at the time of the July 2007 VA contains an impression of only mild osteophytic spurring; otherwise, it was unremarkable.  The clinical evidence does not show any herniation or other dysfunction of an intervertebral disc during the period from April 26, 2005 to October 5, 2014.  

Even during the much later October 2014 and July 2015 VA examinations, when many of the Veteran's low back disability symptoms are shown to have worsened since the period from April 26, 2005 to October 5, 2014, the examiners at both VA examinations explicitly found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine. 

Therefore, the evidence does not show that, within a 12-month period during any part of the appeal period from April 26, 2005 to October 5, 2014, there have been incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least four weeks.  Therefore, a disability rating in excess of the existing 20 percent assigned during that period for the thoracolumbar spine disability is not warranted on the basis of incapacitating episodes. See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes. 

The Board further notes that the General Rating Formula for Diseases and Injuries of the Spine, Note (1), provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. 

As reflected in the reports of the two VA spine examinations during the appeal period from April 26, 2005 to October 5, 2014, the evidence does not show any objective neurologic abnormalities associated with the Veteran's low back disability during such portion of the appeal period.  The Veteran has not reported, and there is no evidence showing, that he has had any bowel or bladder impairment or other pertinent conditions referable to neurologic abnormalities associated with the Veteran's lumbar spine disability, to include any lumbosacral spine radicular symptoms involving either lower extremity during the period from April 26, 2005 to October 5, 2014.   

During the appeal period from April 26, 2005 to October 5, 2014, there is no claim or evidence of any radicular symptoms, to include radiculopathy to either the right or left lower extremity.  There have been no pathologic reflexes shown, and sensory examinations of the lower extremities were normal.  During the two examinations, there was no radiation or spasm, straight leg raising was negative, deep tendon reflexes were bilaterally equal, and the Veteran had normal sensation.  The diagnosis was lumbosacral strain.  Similarly, in August 2014, VA treatment records reflect that straight leg raising was negative and there were no sensory or motor deficits.  Thus the evidence does not show such findings so as to warrant assignment of a separate rating for neurologic abnormalities associated with the Veteran's lumbar spine disability during the period from April 26, 2005 to October 5, 2014, including any separate rating for right or left lower extremity radiculopathy during that period.

The remainder of the evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.  Therefore, a separate rating for objective neurologic abnormalities associated with the low back disability is not warranted during the appeal period from April 26, 2005 to October 5, 2014.  

Appeal Period Since October 6, 2014

During the appeal period since October 6, 2014, the Veteran's lumbar spine disorder is assigned a 40 percent disability rating. A higher rating of 50 percent based on limitation of motion requires that there is unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  None of the medical evidence on file dated since October 6, 2014 shows findings consistent with that criterion.  The Veteran underwent VA examinations of the spine in October 2014 and July 2015 during this period.  

At both VA examinations, the Veteran reported having back pain.  During the October 2014 examination, he reported that he could hardly put his clothes on and he had problems taking a bath and with other activities of daily living due to his back condition.  He reported that he had flare ups about four times a day, which lasted about 30 to 60 minutes, and which was aggravated by walking, and alleviated by pain medication and heat therapy.  The Veteran reported having severe intermittent radicular pain.  When the range of motion findings were most restricted, flexion was from zero to 10 degrees; and the combined range of motion of the thoracolumbar spine was only 50 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  The Veteran had functional loss or impairment after repetitive use, due to contributing factors of less movement than normal; weakened movement; pain on movement; disturbance of locomotion; interference with sitting, standing or weight-bearing; and lack of endurance.  The Veteran had pain on movement with all of the planes of motion.  

During the July 2015 VA examination he reported that he had daily pain and had radicular pain down both legs to the knees if he stands or walks for about one hour; and he had a lot of pain when he went home from work.  Lifting, pushing, and pulling bothered his back, as did sitting too long.  At such time, flexion was from zero to 30 degrees; and the combined range of motion of the thoracolumbar spine was 130 degrees.  The Veteran had pain on movement with all of the movements.  The range of motion deficits resulted in functional loss including that the Veteran was unable to bend or to lift items.  He was able to perform repetitive testing with at least three repetitions with no additional loss of function or range of motion after the repetitions.  The examiner recorded findings that with repeated use, there was pain, weakness, fatigability or incoordination that significantly limited functional ability due to factors of pain, lack of endurance, and incoordination.

Neither of the two VA examinations in October 2014 and July 2015 contains range of motion findings showing that there was unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine, even with consideration of painful motion and other factors discussed in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Moreover, while VA treatment records reflect ongoing complaints of back pain, such do not include a finding indicative of ankylosis, which is required for a higher rating.

In this regard, there is no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive use.  Furthermore, while the Veteran has complained of a decrease in the range of motion as well as pain, he has not alleged that his thoracolumbar spine is ankylosed in any position.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 40 percent assigned during the appeal period since October 6, 2014.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the foregoing, a rating higher than 40 percent is not warranted during the period since October 6, 2014 based on range of motion criteria of  38 C.F.R. § 4.71a, even with consideration of findings of pain, weakness or other symptoms described in DeLuca.  See Thompson v. McDonald, 2015-7017 WL 877958 (Fed. Cir. Mar. 8, 2016).  A higher rating is not warranted at any time during the appeal period since October 6, 2014 on the basis of limitation of motion of the lumbar spine as the evidence does not show that there was unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine, even with consideration of factors discussed in DeLuca.
 
The Board has considered whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, during the appeal period since October 6, 2014, neither of the two VA examinations in October 2014 and July 2015 contains findings that the Veteran has had incapacitating episodes due to intervertebral disc syndrome.  During both examinations the examiners explicitly recorded findings that the Veteran did not have intervertebral disk syndrome of the thoracolumbar spine and episodes requiring bed rest.  There is no clinical evidence during the period since October 6, 2014 showing incapacitating episodes during which the Veteran had a period of acute signs or symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

The evidence does not show that within a prior 12-month period during any part of the appeal period since October 6, 2014, that there have been incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least six weeks.  Therefore, a disability rating in excess of the existing 40 percent assigned since October 6, 2014 for the thoracolumbar spine disability is not warranted on the basis of incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

As noted above, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Any radicular peripheral nerve pathology of an extremity would be covered under this provision.

      Right and Left Lower Extremity Radiculopathies

With respect to the appeal period since October 6, 2014, in July 2015, the RO granted separate ratings effective October 6, 2014 for right and left lower extremity radiculopathies associated with the Veteran's lumbosacral spine disability; and assigned each a 20 percent disability rating prior to July 22, 2015; and a 10 percent disability rating since July 22, 2015, under rating criteria of Diagnostic Code 8520, the code pertaining to the evaluation of paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In the evaluation of neurological conditions, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6.

At the time of the October 6, 2014 VA examination, the Veteran's left and right lower extremity radiculopathies associated with the Veteran's lumbosacral spine disability, were identified as involving the femoral nerve.  The femoral nerve is most appropriately evaluated under 38 C.F.R. § 4.124, Diagnostic Code 8526, which provides the rating criteria for paralysis of the femoral nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a.  
 
Under that code, complete paralysis of the femoral nerve, which is rated as 40 percent disabling, contemplates symptoms of paralysis of quadriceps extensor muscles. Id.  Disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is of mild, moderate, or severe, respectively. Id.  Diagnostic Code 8620 refers to neuritis of the nerve and Diagnostic Code 8720 refers to neuralgia of the nerve.

In the July 2015 VA examination, the Veteran's left and right lower extremity radiculopathies associated with the Veteran's lumbosacral spine disability were identified as involving the sciatic nerve.  In this regard, the examiner specifically determined that the femoral nerve was normal.  The sciatic nerve is most appropriately evaluated under 38 C.F.R. § 4.124, Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  38 U.S.C.A. § 4 .124a. 

Under that code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates symptoms that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. Id.  Disability ratings of 10 percent, 20 percent, 40 and 60 percent are assignable for incomplete paralysis which is of mild, moderate, moderately severe, or severe, with marked muscular atrophy degree, respectively. Id. Diagnostic Code 8620 refers to neuritis of the nerve and Diagnostic Code 8720 refers to neuralgia of the nerve.

Although there is some question between the October 6, 2014 and July 2015 VA examinations as to the specific peripheral nerve involvement, as the latter examiner specifically found that the femoral nerve was normal upon evaluation and the former examination only revealed the nerve roots involved, which would also include the sciatic nerve, the Board accords greater probative weight to the July 2015 VA examiner's determination that the Veteran's radiculopathy affects the sciatic, rather than femoral, nerves.  Moreover, in an April 2015 addendum, the October 2014 VA examiner indicated that the Veteran's complaints of radiculopathy were only what he reported and there had been no work up or diagnosis for radiculopathy.  Consequently, such disabilities are most appropriately rated under Diagnostic Code 8520.  

The findings from the October 6, 2014 VA examination reflects no more than moderate incomplete paralysis of the affected nerve of the right and left lower extremities. The Veteran competently and credibly reported having severe intermittent radiculopathy pain of the right and left lower extremity as noted in the examination findings; however, on neurological examination, the examiner recorded that the overall severity of the radiculopathy on each side was moderate.  Moreover, there was no constant pain; and no paresthesias or dysesthesias, numbness, or other significant signs or symptoms of radiculopathy.  Similarly, in March 2015, a VA treatment record reflects that straight leg raising was negative and there were no sensory or motor deficits.

The findings from the July 22, 2015 VA examination reflects no more than mild incomplete paralysis of the affected nerve of the right and left lower extremities. The Veteran competently and credibly reported having mild intermittent radiculopathy pain of the right lower extremity and moderate intermittent pain on the left side, as noted in the examination findings; however, on neurological examination, the examiner also recorded that with respect to any indication of severity of radiculopathy, that both the right and left lower extremities were not affected by the radiculopathy.  The examiner also recorded findings that there was no constant pain, paresthesias or dysesthesias, numbness, or other signs or symptoms of radiculopathy.

The evidence does not show that the condition of the left or right lower extremity nerve impairment is productive of more than moderate impairment during the period between the time of the October 6, 2014  VA examination and the July 22, 2015 VA examination.  The evidence also does not show that the condition of the left or right lower extremity nerve impairment is productive of more than mild impairment at any time during the period since July 22, 2015.  

Therefore, higher staged ratings than those in effect for the bilateral lower extremities radiculopathies are not warranted at any time during the appeal period; and the grant of separate ratings for associated radiculopathy for either lower extremity is not warranted at any time prior to October 6, 2014.

	Other Associated Objective Neurologic Abnormalities

During the period since October 6, 2014, other than evidence of radiculopathy involving peripheral nerves of the right and left lower extremities, there is no competent evidence of any other objective neurologic abnormalities, such as bowel or bladder impairment, associated with the service-connected lumbosacral spine disability. This was an explicit finding at both VA examinations during this period.  The remainder of the evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.

Therefore, other than the noted radiculopathies in the right and left lower extremities, there are no objective neurologic abnormalities associated with the Veteran's lumbosacral spine disability that should be separately evaluated under an appropriate diagnostic code. Therefore, other than radiculopathies of the bilateral lower extremities, a separate rating for objective neurologic abnormalities associated with the low back disability is not warranted during the appeal period since October 6, 2014.

Bilateral Knee Disabilities

The Veteran's service-connected right knee strain and left knee strain are each assigned a 10 percent rating effective April 26, 2005 pursuant to Diagnostic Code 5003, on the basis that each knee disability was productive of painful and limited motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here are the right and left knees. 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is x-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted. Id. Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings of 30, 40, 50, and 60 percent based on varying degrees of ankylosis of the knee.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The report of a July 2007 VA examination shows that the Veteran reported complaints of bilateral knee pain (anterior), weakness, and stiffness. He was taking medication and antiinflammatory medication, which helped.  The Veteran stated that he can get flare-ups with strenuous activity, and that he uses a cane.  The Veteran reported he had no episodes of dislocation, and he had no inflammatory arthritis.  The Veteran reported that he lost one month in the past year at his textile manufacturing job due to service-connected conditions. He stated that he had no problems with activities of daily living.

On examination, ranges of motion for both knees were from zero to 100 degrees bilaterally.  He had pain with these movements and stopped when pain started.  The examination report records findings relative to functional impact that there was no fatigue, weakness, or lack of endurance.  The limitation was secondary to pain.  Repetitive motion did not increase the loss of range of motion.  The examiner recorded that there was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding.  Functional limitation included that weight bearing was fair; the Veteran used a cane, and walked with a limp.  There was no ankylosis.  There was no shortening of leg length.  The report contains a diagnosis of strained knees with residuals.  X-ray examination findings were negative.

The report of a September 2008 VA examination by the same physician contains essentially the same complaints, findings, and diagnoses, with the slight difference that on examination, flexion of the knees was to 95 degrees bilaterally.

The report of an October 2014 VA examination of the knees shows that the examiner diagnosed degenerative joint disease of the bilateral knees.  The Veteran reported complaints that his bilateral knee pain was getting worse and that he has flare-ups about once a week, lasting about 30 minutes, that impact the function of the knees. 

On examination, right knee flexion was to 80 degrees, with objective evidence of painful motion beginning at 75 degrees; extension of zero degree with no evidence of painful motion.  Left knee flexion was to 85 degrees, with objective evidence of painful motion beginning at 75 degrees; extension of zero degree with no evidence of painful motion.  On repetitive motion testing the range of motion findings were the same bilaterally.  The Veteran did not have additional limitation of motion of the right or left knee on repetitive motion testing. The report records that functional loss or impairment included less movement than normal and painful motion in both knees.

The Veteran did not have tenderness or pain to palpation of either knee.  Muscle strength was 5/5 on both sides for both flexion and extension.  All joint stability testing concluded with normal findings for both knees.  There was no history of recurrent patellar subluxation or dislocation.  There was no history or findings of medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or other tibial or fibular impairment.  There were no meniscal conditions or history of surgery; and no history of total knee joint replacement, arthroscopic or other knee surgery.  The examiner recorded that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the bilateral knee disabilities.  The Veteran used a cane regularly.  Diagnostic imaging documented arthritis and there was no x-ray evidence of patellar subluxation.

The VA examinations discussed above and other reviewed clinical records on file contain no findings showing that either of the Veteran's left or right knee disabilities is productive of criteria to warrant a compensable rating based on range of motion under the pertinent diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261.  

The evidence on file does not show that at any time during the appeal period there is any ankylosis, or that either knee has flexion limited to 45 degrees or less or has extension limited to 10 degrees or more, even with consideration of findings of pain, weakness or other symptoms described in DeLuca.  See also Thompson v. McDonald, 2015-7017 WL 877958 (Fed. Cir. Mar. 8, 2016).  

The Board has considered whether any other diagnostic codes would warrant a higher or separate evaluation than presently assigned for each of the bilateral knee disabilities.  However, the clinical evidence does not show any chronic condition of recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; removal of semilunar cartilage which is symptomatic; impairment of tibia and fibula, either malunion or nonunion; or evidence of genu recurvatum; so as to warrant a higher or separate rating in addition to the 10 percent rating in effect for each knee disability for painful motion during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262, 5263.

The Veteran's statements must also be considered in light of the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles, 16 Vet. App. at 374-75.  In this regard, VA examiners at VA examinations examined the Veteran and on examination determined objective findings. 

Based on the foregoing findings and on consideration of the Veteran's lay statements and other clinical evidence on the matter, a disability rating for right knee strain or left knee strain in excess of 10 percent is not warranted at any time during the appeal period.

Residuals of Right Great Toe and Foot Injury

During the pendency of the claim, the Veteran's service connected residuals of right great toe and foot injury is evaluated as zero percent disabling prior to October 6, 2014, and as 20 percent disabling since October 6, 2014, under Diagnostic Code 5284.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5284, ratings of 10, 20, and 30 percent are assignable for other foot injuries that are either moderate, moderately severe, or severe, respectively. A 30 percent rating is the maximum schedular rating for other foot injury. The note following Diagnostic Code 5284 provides a 40 percent rating for actual loss of use of the foot. Id. 

An August 2005 VA treatment record shows that the Veteran was seen then for right great toe pain he had had for several years.  The Veteran was taking Etoladac for pain.  There was no noted deformity, discoloration, or swelling of the joint. 

During the pendency of the claim, the Veteran underwent VA examination of the service-connected residuals of right great toe and foot injury in July 2007, September 2008, and on October 6, 2014.  During the first two examinations, the examiner diagnosed fracture of right great toe in July 2007, and diagnosed contusion of right great toe with residuals in September 2008.

During the first two VA examinations, the Veteran reported complaints of pain of the right great toe, which can flare up with activity.  The Veteran reported that he uses a cane and that he had not had any hospitalization or surgery involving the disability.  The Veteran indicated that he did not wear any corrective shoes, braces, or inserts, and that he was working.  

During the first two VA examinations, on examination, a full range of motion of the first metatarsophalangeal joint and no pain on range of motion were noted.  There was no unusual shoe wear, and no calluses, breakdown, hammertoes, flat foot, hallux valgus, skin or vascular changes, high arch, or deformity.  During the September 2008 VA examination, the examiner noted further findings that there was no edema, instability, weakness, or tenderness.

During the October 6, 2014 VA examination, the examiner diagnosed foot injury.   The recorded complaints of the Veteran and findings from the examiner were essentially the same as those of the earlier two VA examinations on this matter.  Additionally, the October 6, 2014 VA examination included findings that there was no functional loss, Morton's neuroma, metatarsalgia, clawfoot, or hallux rigidus.  The examiner also indicated that there was no malunion or nonunion of tarsal or metatarsal bones; or need for arch supports.  The report noted that there was x-ray evidence of arthritis of the right foot.  There was no pain on examination, but there was pain on movement, with weight-bearing, and there was a lack of endurance.  The examiner did estimate that the severity of the right foot disability was moderately severe.   
 
As reflected in the reports of VA examinations of July 2007, September 2008, and October 6, 2014, and other VA treatment records, the clinical evidence during the appeal period does not show that the Veteran's service-connected residuals of right great toe and foot injury is manifested by any chronic condition of flatfoot, weak foot, claw foot, anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones. Therefore, a higher or separate rating for the residuals of right great toe and foot injury based on the presence of such conditions is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283. 

Moreover as discussed above, during the period prior to October 6, 2014, the record does not show clinical evidence of symptoms that are productive of a moderate foot injury so as to warrant a compensable rating during that period based on other foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  In this regard, during the September 2008 VA examination, the Veteran indicated he had no problems with activities of daily living and did not have functional limitations to standing.  There was no pain, edema, instability, weakness or tenderness, and he had a full range of motion of the first metatarsophalangeal joint.  Therefore, the Board finds that, such disability, resulted in, at most, a mild foot injury.  However, absent a moderate foot injury, a compensable rating under Diagnostic Code 5284 is not warranted.

Furthermore, during the period beginning from October 6, 2014, the record does not show clinical evidence of symptomatology productive of a severe foot injury.  Id.  In fact, the examiner at the time of the October 6, 2014 VA examination diagnosed foot injury and characterized the severity of the disability specifically as moderately severe; which is reflected fully in the currently assigned 20 percent rating in effect from that date.  However, none of the clinical records contain findings that identify the disability as severe, or contain evidence of any indicia of a severe condition, so as to warrant a higher rating under 38 C.F.R. § 4.71a , Diagnostic Code 5284.  Moreover, in his July 2015 Notice of Disagreement, the Veteran indicated that he was satisfied with the 20 percent rating for his right foot injury residuals.

The Veteran's statements must also be considered in light of the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles, 16 Vet. App. at 374-75.  In this regard, VA examiners at VA examinations examined the Veteran and on examination determined objective findings. 

Based on the foregoing findings and on consideration of the Veteran's lay statements and other clinical evidence on the matter, a compensable disability rating for residuals of right great toe and foot injury at any time during the appeal period prior to October 6, 2014, or a disability rating in excess of 20 percent at any time during the appeal period since October 6, 2014, is not warranted.

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's low back disability, to include associated radiculopathy of the bilateral lower extremities, bilateral knee disabilities, and residuals of right great toe and foot injury; however, the Board finds that his symptomatology has been stable for portion of the appeal period where staged ratings have already been assigned.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied. The Veteran's service-connected low back disability is manifested by signs and symptoms such as limitation of motion, pain on motion, weakness, fatigability, radicular pain, and an abnormal gait.

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitation.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which for example may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

The left and right lower extremity radiculopathy associated with the thoracolumbar disability, manifested pain, paresthesias, and numbness, with involvement of thoracolumbar spine nerve roots.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the peripheral nerves provide disability ratings on the basis of the extent of paralysis, loss of reflexes, muscle atrophy, sensory disturbances and pain.

The left and right knee strain disabilities manifested painful motion with limited range of motion.  The residuals of right great toe and foot injury had a history of fracture of the right great toe, manifested by variable complaints of pain on use.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as discussed above.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  In fact, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability, to include associated radiculopathy of the bilateral lower extremities, bilateral knee disabilities, and residuals of right great toe and foot injury.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has also considered whether a total disability rating based on individual unemployability (TDIU) has been raised in connection with this appeal.  In this regard, a TDIU is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran has made no explicit claim that he is unemployable due to his service-connected lumbar spine or bilateral lower extremity radiculopathy, bilateral knees, or right foot disabilities.  Furthermore, the record does not show that he is unable to secure or follow a substantially gainful occupation as a result of these disabilities.  The Veteran has not reported that he is unemployed or employed in marginal employment due to these disabilities and, during VA examinations in July 2007 and September 2008, and most recently in July 2015, he reported that he was still working.  Furthermore, records from SSA reflect that such agency determined that the Veteran is not disabled due to his claimed conditions, which included his back disability.  There is no opinion on file to the effect that one or a combination of service-connected disabilities is productive of impairment so severe that it would be impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  As such, the Board finds that a claim for TDIU is not raised by the record and need not be further considered.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for higher initial ratings for his low back disability, to include associated radiculopathy of the bilateral lower extremities, bilateral knee disabilities, and residuals of right great toe and foot injury.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating in excess of 20 percent prior to October 6, 2014, and in excess of 40 percent thereafter for lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging is denied.

The assignment of a separate rating for right lower extremity radiculopathy, evaluated as 20 percent from October 6, 2014 to July 21, 2015, and 10 percent as of July 22, 2015, was proper; the appeal is denied.

The assignment of a separate rating for left lower extremity radiculopathy, evaluated as 20 percent from October 6, 2014 to July 21, 2015, and 10 percent as of July 22, 2015, was proper; the appeal is denied.

An initial rating in excess of 10 percent for right knee strain is denied.

An initial rating in excess of 10 percent for left knee strain is denied.

An initial compensable rating prior to October 6, 2014, and in excess of 20 percent thereafter for residuals of right great toe and foot injury, is denied.  



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


